PD-0475-15
                 PD-0475-15                              COURT OF CRIMINAL APPEALS
                                                                          AUSTIN, TEXAS
                                                         Transmitted 4/28/2015 2:41:08 PM
                                                          Accepted 4/29/2015 11:03:52 AM
                                                                           ABEL ACOSTA
           IN THE COURT OF CRIMINAL APPEALS                                        CLERK
                        TEXAS


Court of Appeals, Fourth District Case Number 04-14-00236-CR

                      TROY CURTIS,
                                        Petitioner,
                             v.

                       STATE OF TEXAS,
                                  Respondent.



  APPLICATION FOR EXTENSION OF TIME TO FILE
           A PETITION FOR REIVEW
       TO THE SUPREME COURT OF TEXAS


                     Robert Sirianni, Esq.
                     Counsel of Record
                     Law Office of Robert L. Sirianni, Jr.
                     200 North New York Avenue
                     Suite 201
                     Winter Park, Florida 32789
                     (407) 388-1900
                     Counsel for Petitioner




April 29, 2015
      To the Honorable Chief Justice of the Texas Supreme Court:

      Petitioner, Troy Curtis, respectfully requests an extension of time to file a

Petition for Review to review an opinion rendered by the Court of Appeals of

Texas, Fourth District, dated February 11, 2015. The Court of Appeals opinion

was entered in favor of the Appellee, State of Texas, after the Appellant, Troy

Curtis, appealed a trial court judgment and sentence in a criminal case.

      Consequently, pursuant to Rule 53 of the Rules of the Texas Supreme Court,

the Petition for Review was due to this Court on or before March 28, 2015. This

Court’s jurisdiction rests on Texas Rule of Appellate Procedure 53. Petitioner filed

an extension of time in the Texas Supreme Court requesting until April 28, 2015 to

file a Petition for Review. On March 31, 2015, the Texas Supreme Court

recognized the error and defect in the filing and stated:

             The Supreme Court is the state’s highest appellate court
             for civil cases. The Supreme Court does not have
             jurisdiction over criminal cases. See Tex. Gov’t Code §§
             22.001-22.002. The Court of Criminal Appeals has final
             jurisdiction over criminal matters in the State of Texas.
             See Tex. Gov’t Code § 22.001 & Texas Constitution,
             Article V, Section 3. A petition for discretionary review
             in a criminal case must be filed with the clerk of the
             Court of Criminal Appeals. See TEX. R. APP. P. 68.3.

      The error occurred as the Petitioner’s counsel inadvertently filed the

extension in the Civil Division of the Texas Supreme Court, not the instant Court.



                                      Page 2 of 5
      Petitioner respectfully requests that he be granted an extension of time to file

his petition by an additional forty-five (45) days, up to and including June 12,

2015, based on extraordinary circumstances. For example, the undersigned was

recently retained and must prepare all records and exhibits in support of the

application for review. The undersigned attorney understands that applications for

extensions of time are disfavored by this Court, especially when the application is

made within a few days of the petition’s due date. Undersigned counsel is reluctant

to file the instant application; however, there exists good cause in this case, which

necessitates an extension of time in order for the undersigned counsel to

adequately represent Petitioner. To wit, undersigned counsel was very recently

retained, and would have to prepare the petition in less than a week in order to

meet the current due date. Undersigned counsel did not represent Mr. Curtis in any

of the proceedings below, and thus requires additional time to review the entire

record and properly prepare the petition.

                               Certificate of Consultation

      The law firm attempted to contact counsel for the Appellee, State of Texas,

to ascertain if they object to the instant motion. The law firm was not able to reach

opposing counsel and does not know if there is an objection to this request for an

extension of time.




                                     Page 3 of 5
      WHEREFORE Petitioner respectfully requests that this Honorable Court

grant him an extension of time by an additional forty-five (45) days, up to and

including June12, 2015, within which to file his Petition for Review.

      Dated: April 28, 2015


                                              Respectfully submitted,


                                              /s/Robert L. Sirianni, Jr.___
                                              ROBERT SIRIANNI, JR, Esquire
                                              Texas Bar Number 24086378
                                              Counsel of Record
                                              Law Office of Robert L. Sirianni, Jr.
                                              201 North New York Avenue
                                              Suite 200
                                              Winter Park, Florida 32789
                                              (407) 388-1900
                                              robertsirianni@brownstonelaw.com
                                              Counsel for Petitioner




                                     Page 4 of 5
                         CERTIFICATE OF SERVICE

      I HEREBY CERTIFY, in accordance with Rule 53 of the Texas Rules of

Appellate Procedure, I furnished a true and correct copy of the foregoing

application for extension of time, by United States Postal Service, this 28th day of

April, 2015 to:

      The Office of the State Prosecuting Attorney
      P.O. Box 13046
      Austin, TX 78711




                                              /s/Robert L. Sirianni, Jr._______
                                              ROBERT SIRIANN, JR., ESQ




                                     Page 5 of 5